DISSENTING OPINION
BURGESS, Justice.
I respectfully dissent. I agree with the majority when they hold that the initial stop of appellant was authorized and that the pat down of appellant was appropriate. I disagree, however, that the seizure of the jewelry by Officer Thompson was reasonable. There is nothing in the record, nor does the state contend, that appellant consented to the seizure of the jewelry. Furthermore, there is nothing in the record to show that Officer Thompson had probable cause to effect such a seizure. It is true that Officer Thompson had been informed that some jewelry had been taken, but he had no specific description or any mention of specific items. The fourth amendment protects not only from unreasonable searches, but unreasonable seizures also. When Officer Thompson seized the jewelry, he did so based only upon suspicion and not probable cause. Therefore, the jewelry should have been suppressed. The case should be reversed and remanded on this issue.
I also dissent on the issue of the parole instruction. While I have continued to maintain that the instruction was unconstitutional, it has only been since Rose v. State, No. 193-87 (Tex.Crim.App. November 12, 1987) (not yet reported), that a majority of our court of criminal appeals has agreed with me. I would hold that the instruction violates the “due course of law” provision because it is a misstatement of the law and it is internally contradictory and confusing. Therefore, I believe its mere use requires a reversal. However, a plurality of the court of criminal appeals requires an Almanza analysis. Under *644such an analysis, I still find reversible error. The original charge on punishment was given to the jury without a parole instruction. A short time thereafter, the jury sent a note inquiring about the difference between a ninety-nine year sentence and a life sentence. A very short time after that they sent out another note inquiring about the possibility of parole with a life sentence. It was after this that the trial court gave the parole law instruction over appellant’s proper objection. The jury then returned the ninety-nine year sentence. It is a reasonable inference that the jury returned the ninety-nine year sentence over the life sentence because of the formula expressed in the instruction. This is some harm, although admittedly perhaps no practical harm because of the manner in which parole is actually administered. I would therefore reverse and remand on the parole law instruction. Because the majority fails to do so, I respectfully dissent.